DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhimanaik (US 8,627,438 B1), hereinafter, “Bhimanaik”.
Regarding Claim 2, Bhimanaik discloses a method for facilitating an automated user login into a first application hosted by a first-screen device, the method comprising: 
responsive to receiving a message from the first-screen device (See, Fig. 2, Numeral 220 and column 5, lines 20-22, “the primary device 110 may scan or otherwise record in the code presented by the secondary device 120”), presenting, via a second 
receiving the user input indicating the user acceptance of the automated user login (See, Column 8, lines 27-28, “In response to selection of the button 211…”; and 
responsive to receiving the user input indicating the user acceptance of the automated user login, transmitting at least a portion of the message to a server device to perform user authentication for the automated user login into the first application hosted by the first-screen device (See, Column 8, lines 27-61, “In response to selection of the button 211, the mobile device application 215 transmits authentication data to the authentication server 230, for example, based on addressing information (such as a network ID or IP address) included in the QR code 205a…Upon receiving the authentication data, the authentication server 230 verifies that the mobile device 210 is a trusted device associated with the customer account, for example, by accessing a lookup table in a customer account data store (such as the customer account store 135)… As such, the personal computer 220 is authenticated and automatically signed-in to the customer account of the online shopping service based on prior registration of the mobile device 210 as a trusted device for the customer account, without entry of a username or password.”).
Claim 3, the rejection of claim 2 is incorporated and Bhimanaik further discloses wherein the at least a portion of the message comprises an authentication code provided to the first-screen device by the server device (See, Column 13, line 61- Column 14, line 7).
Regarding Claim 8, the rejection of claim 2 is incorporated and Bhimanaik further discloses decoding the message to determine that the first application is requesting the user authentication for the automated user login (See, Column 5, lines 20-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 10, 12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadida et al. (US 2014/0223525 A1), hereinafter, “Fadida” in view of Bhimanaik.
Claim 9,  Fadida discloses a non-transitory machine-readable storage medium storing instructions which, when executed cause a processing device of a first-screen device to perform operations for facilitating an automated user login into a first application hosted by the first-screen device, the operations comprising: 
displaying, via the first-screen device (See, Fig. 2, Numeral 12), a message (See, Fig. 2, Numeral 110, Paragraph 0036, “The login computer 12 generates an encoded image 22 containing the session ID, and displays that image on its electronic display 24 (step 110)”) intended for a second-screen device (See, Fig. 2, Numeral 16) 
receiving, from a server device, credentials to perform user authentication for the automated user login into the first application, the received credentials indicating that at least a portion of the message has been provided to the server device by the second-screen device (See, Fig. 2, Numeral 120 and Paragraph 0036, “Upon receiving the session ID and user ID, the password management server 14 checks out the vaulted credentials (step 118), and transmits the credentials to the login computer 12 (step 120)”).
Fadida only discloses using QR codes for transmission of session_id from first screen device to the second screen device and as a result does not explicitly disclose transmitting the message and further fails to disclose the message is intended for a second-screen device to prompt a user of the second screen device to indicate acceptance of the automated user login.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transmission medium, in the system of Fadida, such as Bluetooth or near-field communication instead of QR code in order to perform wireless transmission between devices relieving users from capturing QR codes every time they need credentials and furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in the system of Fadida, message to further prompt a user of the second screen device to indicate acceptance of the automated user login as taught by Bhimanaik in order to confirm the automatic sign-in process (See, Bhimanaik, Column 8, lines 19-21).
Regarding Claim 10, the rejection of claim 9 is incorporated and the combination of Fadida and Bhimanaik further discloses wherein the at least a portion of the message comprises an authentication code provided to the first-screen device by the server device (See, Fadida, Fig. 2, Numeral 108 and Paragraphs 0007 and 0035).
Regarding Claim 12, the rejection of claim 9 is incorporated and the combination of Fadida and Bhimanaik further discloses wherein the operations further comprise receiving, via the first application, user input requesting the user authentication for the 
Regarding Claim 15, the rejection of claim 9 is incorporated and the combination of Fadida and Bhimanaik further discloses wherein the user authentication for user login into a second application hosted by the second-screen device is to occur prior to the receiving of the credentials to perform the user authentication for the automated user login into the first application (See, Fadida, Paragraph 0046). 
Regarding Claim 16, Fadida discloses a system comprising: 
a memory (See, Fig. 12, Numeral 606) to store instructions for facilitating an automated user login into a first application hosted by a first-screen device (See, Paragraph 0045); and 
a processing device (See, Fig. Fig. 12, Numeral 604) communicably coupled to the memory, the processing device to execute the instructions to: 
transmit, to the first-screen device (See, Fig. 2, Numeral 12), an authentication code intended for the first- screen device to generate a message (See, Fig. 2, Numeral 106 and Paragraph 0035, “Upon receiving the access request message from the login computer 12, the password management server 14 generates a session ID ("session_id") for enabling release of the vaulted credentials to the login computer 12 (step 106), with the session ID being linked to the login computer 12 and to the requested resource. The password management server 14 then sends an access response to the login computer 12 that includes the session ID (step 108)”) and to 
receive, from the second-screen device, at least a portion of the message (See, Fig. 2, Numeral 116 and Paragraph 0036, “The user 30 also uses the mobile computing device 16 to transmit a value indicative of the session ID, and their user ID, to the password management server 14 (step 116). In one or more embodiments the value indicative of the session ID is the actual session ID. In one or more other embodiments, the value indicative of the session ID is a value derived from the session ID”); and 
in response to receiving the at least a portion of the message from the second- screen device, transmit, to the first-screen device, credentials to perform user authentication for the automated user login into the first application (See, Fig. 2, Numeral 120 and Paragraph 0036, “Upon receiving the session ID and user ID, the password management server 14 checks out the vaulted credentials (step 118), and transmits the credentials to the login computer 12 (step 120). The login computer may then optionally perform an automatic login to using the vaulted credentials to access the requested resource (step 122)”)).
Fadida only discloses using QR codes for transmission of session_id from first screen device to the second screen device and as a result does not explicitly disclose transmitting the message.
Bhimanaik discloses using QR code to transmit authentication code as well as transmitting the authentication code using Bluetooth or near-field communication (See, Column 11, lines 21-28).

Regarding Claim 17, the rejection of claim 16 is incorporated and the combination of Fadida and Bhimanaik further discloses wherein the at least a portion of the message comprises the authentication code (See, Fadida, Fig. 2, Numeral 108 and Paragraphs 0007 and 0035).
Regarding Claim 18, the rejection of claim 16 is incorporated and the combination of Fadida and Bhimanaik further discloses wherein the processing device is to receive the at least a portion of the message from the second-screen device (See, Fig. 5, Numeral 570 and Paragraph 0038, “at 570 the guest device may then provide the token to the server”) 
The combination of Fadida and Bhimanaik as applied in claim 16 fails to disclose receiving message in response to user input via a second application hosted by the second-screen device, the user input indicating acceptance of the automated user login subsequent to detecting the message.
However, Bhimanaik in the same reference discloses receiving message in response to user input via a second application hosted by the second-screen device, the user input indicating acceptance of the automated user login subsequent to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in the combined system of Fadida and Bhimanaik, message to further prompt a user of the second screen device to indicate acceptance of the automated user login as taught by Bhimanaik in order to confirm the automatic sign-in process (See, Bhimanaik, Column 8, lines 19-21).
Regarding Claim 20, the rejection of claim 18 is incorporated and the combination of Fadida and Bhimanaik further discloses wherein the processing device is to perform the user authentication for user login into the second application hosted by the second-screen device prior to transmitting the credentials to the first-screen device to perform the user authentication for the automated user login into the first application (See, Fadida, Paragraph 0046).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimanaik in view of Richards et al. (US 2015/0128240 A1), hereinafter, “Richards”.
Regarding Claim 4, the rejection of claim 2 is incorporated and Bhimanaik does not explicitly disclose wherein the user input further indicates a selection of an account, wherein the automated user login into the first application is with respect to the account.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, the system of Bhimanaik, a user input further indicates a selection of an account, wherein the automated user login into the first application is with respect to the account as taught by Richards in case the server supports authentication using third party pre-existing accounts which provides more flexibility for the user to login to the authentication server (See, Richards, Paragraph 0060).
Regarding Claim 5, the rejection of claim 4 is incorporated and the combination of Bhimanaik and Richards further discloses wherein the transmitting of the at least the portion of the message further comprises transmitting the selection of the account for the automated user login (See, Bhimanaik, Fig. 5, Numeral 515 as combined with account selection for the system to support 3rd party authentication taught by Richards. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit, in the combined system of Bhimanaik and Richards, the selection of the account for the automated user login with the transmission of the portion of the message in the system of Bhimanaik so that the server could identify and use the 3rd party authentication account the user has selected).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fadida in view of Bhimanaik and further in view of Richards.
Claim 11, the rejection of claim 9 is incorporated and the combination of Fadida and Bhimanaik does not explicitly disclose wherein the received credentials further indicate that a selection of an account has been provided to the server device by the second-screen device, wherein the automated user login into the first application is with respect to the account.
Richards discloses user input indicating a selection of an account, wherein an automated user login into a first application is with respect to the account (See, Fig. 3B and Paragraph 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, the system of Fadida and Bhimanaik, a user input further indicates a selection of an account, wherein the automated user login into the first application is with respect to the account as taught by Richards in case the server supports authentication using third party pre-existing accounts which provides more flexibility for the user to login to the authentication server (See, Richards, Paragraph 0060).
Regarding Claim 19, the rejection of claim 18 is incorporated and the combination of Fadida and Bhimanaik does not explicitly disclose wherein the user input further indicates a selection of an account, and wherein the automated user login into the first application is with respect to the account.
Richards discloses user input indicating a selection of an account, wherein an automated user login into a first application is with respect to the account (See, Fig. 3B and Paragraph 0060).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhimanaik in view of Lin (US 2015/0350597 A1), hereinafter, “Lin”.
Regarding Claim 6, the rejection of claim 2 is incorporated and Bhimanaik does not explicitly disclose identifying the first-screen device by transmitting a first Simple Service Discovery Protocol (SSDP) message to the first-screen device and receiving a second SSDP message from the first-screen device.  
However, identifying devices using SSDP protocol is well-known in the art. Lin discloses identifying the first-screen device by transmitting a first Simple Service Discovery Protocol (SSDP) message to the first-screen device and receiving a second SSDP message from the first-screen device (See, Fig. 4 and Paragraph 0027).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify, the system of Bhimanaik, the first-screen device by transmitting a first Simple Service Discovery Protocol (SSDP) message to the first-screen device and receiving a second SSDP message from the first-screen device as taught by Lin because SSDP is very well-known and on the of the 
The combination of Bhimanaik and Lin further discloses responsive to the identifying of the first-screen device, determining that the first-screen device is requesting the user authentication for the automated user login by transmitting a first message to the first-screen device, wherein the receiving of the message from the first-screen device is in response to the transmitting of the first message to the first-screen device (See, Bhimanaik, Column 4, line 54- Column 5, line 14 as combined with Lin).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fadida in view of Bhimanaik and further in view of Lin.
Regarding Claim 13, the rejection of claim 9 is incorporated and the combination of Fadida and Bhimanaik does not explicitly disclose receiving a first Simple Service Discovery Protocol (SSDP) message from the second- screen device to identify the first-screen device; transmitting a second SSDP message to the second-screen device in response to the first SSDP message, wherein the first-screen device is to be identified by the second-screen device in response to the transmitting of the second SSDP message.
However, identifying devices using SSDP protocol is well-known in the art. Lin discloses receiving a first Simple Service Discovery Protocol (SSDP) message from the second- screen device to identify the first-screen device; transmitting a second SSDP message to the second-screen device in response to the first SSDP message, wherein 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify, the system of Fadida and Bhimanaik, the first-screen device by transmitting a first Simple Service Discovery Protocol (SSDP) message to the first-screen device and receiving a second SSDP message from the first-screen device as taught by Lin because SSDP is very well-known and on the of the core protocols of Universal Plug and Play (UPnP) and in addition, mobile terminal can get device information such as IP addresses and device capabilities via UPnP (See, Lin, Paragraph 0016).
The combination of Fadida, Bhimanaik and Lin further discloses responsive to being identified by the second-screen device, receiving a first message from the second-screen device, wherein the transmitting of the message is in response to the receiving of the first message (See, Fadida, Paragraph 0047 as combined with Lin).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhimanaik in view of Nguyen (Nguyen, Luan, “DIAL, Discovery And Launch Protocol Specification”, Version 1.7.1, Sep 23, 2015), hereinafter, “Nguyen”.
Regarding Claim 7, the rejection of claim 2 is incorporated and Bhimanaik does not explicitly disclose wherein the message is a Discovery and Launch (DIAL) Uniform Resource Locator (URL) response to a DIAL URL request transmitted by the second- screen device.

  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange, the system of Bhimanaik, messages based on Discovery and Launch (DIAL) specification as taught by Nguyen because it enables a seamless integration of phone and tablet applications with their TV-based entertainment experience by enabling second-screen applications to discover and launch first-screen applications on first-screen devices (See, Nguyen, Page 3).
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fadida in view of Bhimanaik and further in view of Nguyen.
Regarding Claim 14, the rejection of claim 9 is incorporated and the combination of Fadida and Bhimanaik does not explicitly disclose wherein the message is a Discovery and Launch (DIAL) Uniform Resource Locator (URL) response to a DIAL URL request transmitted by the second- screen device.
Nguyen discloses Discovery And Launch Protocol Specification wherein a message is a Discovery and Launch (DIAL) Uniform Resource Locator (URL) response to a DIAL URL request transmitted by the second- screen device (See, Page 5, Section 3.1 and 3.2).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange, the system of Fadida and Bhimanaik, messages based on Discovery and Launch (DIAL) specification as taught 
Regarding Claim 21, the rejection of claim 16 is incorporated and and the combination of Fadida and Bhimanaik does not explicitly disclose wherein the message is a Discovery and Launch (DIAL) Uniform Resource Locator (URL) response to a DIAL URL request transmitted by the second- screen device.
Nguyen discloses Discovery And Launch Protocol Specification wherein a message is a Discovery and Launch (DIAL) Uniform Resource Locator (URL) response to a DIAL URL request transmitted by the second- screen device (See, Page 5, Section 3.1 and 3.2).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange, the system of Fadida and Bhimanaik, messages based on Discovery and Launch (DIAL) specification as taught by Nguyen because it enables a seamless integration of phone and tablet applications with their TV-based entertainment experience by enabling second-screen applications to discover and launch first-screen applications on first-screen devices (See, Nguyen, Page 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,469,474. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,469,474 anticipates claims 2-21.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435